DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-14-2020 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “integrally formed and to share a plurality of edge seams” and “the at least one entry aperture and the at least one exit aperture defined within the at least one two-ply panel thereby to create at least one indentation to a portion of at least one of the plurality of edge seams”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (7,484,845).
Regarding claims 1, 6, and 14-15, Douglas teaches a headwear device for securing articles with a pass-through sleeve, the headwear device comprising: a crown (Figs 1A-1B, member 14);
a plurality of panels coupled together adjacently thereby to collectively form the crown (Figs 1A-1B, member 18);
a visor attached to the crown (Figs 1A-1B, member 20);
at least one two-ply panel having an interior panel (Figs 2-3, member 18) and an exterior panel (Figs 2-3, member 12), integrally formed and to share a plurality of edges seams (at seen in 1A-3 that the seams 36 must be sewn onto the both panels 12 and 18; therefore, they are integrally formed and share the seams), and disposed within the crown portion of the headwear device as a portion of the plurality of panels coupled together adjacently (1A-1B, members 12 and 18);
external side of the headwear device and wherein an exit aperture defines an exit point on the external side of the headwear device such that the object is passed through the sleeve without entering an internal portion of the headwear device (1A-1B, member 34);
wherein the at least one entry aperture and the at least one exit aperture are reversible to allow alternate use with entry at the exit aperture and exit at the entry aperture (It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Douglas teaches a hat pocket, as presently claimed, that would be capable of being as reversible);
wherein the at least one entry aperture and the at least one exit aperture defined within the at least one two-ply panel thereby to form a pass-through sleeve are positioned such that the pass-through sleeve is horizontal relative to the headwear device (Figs 1A-1B); and
wherein the exterior panel is less in size than the interior panel at the at least one entry aperture and the at least one exit aperture defined within the at least one two-ply panel thereby to create the at least one entry aperture and the at least one exit aperture on a portion of the plurality of edge seams and aid in ease of entry (as seen in Figs 2-3 that member 12 is smaller than member 18 and therefore create and define an entry aperture 32 and exit aperture 34 in between the seams 36).
Douglas does not explicitly teach these panels create at least one indentation to a portion of at least one of the plurality of edge seams. However, Douglas mentions that some of the prior art discloses the limitations (Fig 4C, member 46). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claim invention to modify the shape of the aperture in order to create another visual or decorative purpose for the user. Thus, applicant does not provide any criticality or unexpected results why the apertures must be that specific shape, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Regarding claim 4, Douglas-Lacy teaches all of the limitation of claim 1 and mentions in prior art that the hat could have a vertical pocket, wherein the vertical pocket is defined by the at least one aperture defined within the at least one two-ply panel thereby to form an upward-facing entry point to an interior portion of the at least one two-ply panel (Fig. 4, member 46).
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to have add a vertical pocket to Douglas hat in order to have more storage for a user.
Regarding claim 5, Douglas discloses the at least one two-ply panel disposed within the crown portion of the headwear device as a portion of the plurality of panels coupled together adjacently further comprises an interior panel and an exterior panel, sandwiched together to collectively form a panel within the headwear device (Douglas, Figs. 1A-1B, plurality of member 18).
Regarding claim 7, Douglas-Lacy discloses a right front panel; a left front panel; a right side panel; a left side panel; a right back panel; and a left back panel; and wherein the right side panel and the left side panel each are defined as a two-ply panel (Figs. 1A-1B, plurality of member 18);
at least one entry aperture and at least one exit aperture are defined within each of the right side panel and the left side panel, wherein a first aperture defines an entry point for an object on an external side of the headwear device and wherein a second aperture defines an exit point on the external side of the headwear device such that the object is passed through the sleeve without entering an internal portion of the headwear device (Douglas, Figs. 1 A-1 B, member 32 and 34).
Regarding claims 8-10, Douglas discloses the plurality of panels coupled together adjacently thereby to collectively form the crown further comprise: a right front panel; a left front panel; a right side panel; a left side panel; a right back panel; and a left back panel; and wherein at least one the right side panel and the left side panel is defined as a two-ply panel (Figs. 1 A-1 B), and further mentions that the prior art teaches a vertical pocket defined within at least one of the right side panel and the left side panel, wherein the vertical pocket is defined by the at least one aperture defined within the at least one two-ply panel thereby to form an upward-facing entry point to an interior portion of the at least one two-ply panel (Fig. 4, member 46).
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to have add a vertical pocket to Douglas hat in order to have more storage for a user.
Regarding claims 11-12, Douglas discloses the plurality of panels coupled together adjacently thereby to collectively form the crown further comprise: a right front panel; a left front panel; a right side panel; a left side panel; a right back panel; and a left back panel Figs. 1 A-1B, plurality of member 18); and
wherein the right front panel and the left front panel each are defined as a two-ply panel; at least one aperture defined within each of the right front panel and the left front panel (Figs. 1 A-1 B, member 32 or 34).
Regarding claim 13, Douglas discloses a right front panel; a left front panel; a right side panel; a left side panel; a right back panel; and a left back panel; and wherein at least one of the wherein at least two of the right front panel, the left front panel, the right side panel, the left side panel, the right back panel, and the left back panel are defined as a two-ply panel (Figs. 1 A-1 B, plurality of member 18); and
wherein a second panel defined as a two-ply panel comprises at least two apertures defined within the second panel and the left side panel, wherein a first aperture defines an entry point for an object on an external side of the headwear device and wherein a second aperture defines an exit point on the external side of the headwear device such that the object is passed through the sleeve without entering an internal portion of the headwear device (Figs. 1 A-1 B, members 32 and 34),
and further mentions that the prior art teaches a vertical pocket defined within at least one of the right side panel and the left side panel, wherein the vertical pocket is defined by the at least one aperture defined within the at least one two-ply panel thereby to form an upward-facing entry point to an interior portion of the at least one two-ply panel (Fig. 4, member 46).
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to have add a vertical pocket to Douglas hat in order to have more storage for a user.
Regarding claim 17, Douglas discloses a top button disposed on the top of the crown at a point of intersection of the plurality of panels (Fig. 1B, the circle in the middle of the hat).
Regarding claim 18, Douglas discloses a plurality of seams to couple the plurality of panels coupled together adjacently thereby to collectively form the crown (Figs. 1A-1B).
Regarding claim 19, Douglas teaches headwear device for securing articles, with a pass- through sleeve, the headwear device comprising: a crown (Figs. 1A-1B, member 14); a right front panel; a left front panel; a right side panel; a left side panel; a right back panel; and a left back panel; and wherein the right front panel, the left front panel, the right side panel, the left side panel, the right hack panel, and the left back panel are coupled together adjacently thereby to collectively form the crown (Figs. 1A-1B, plurality of members 18); a visor attached to the crown (Figs. 1A-1B, member 20);
at least one two-ply panel having an interior panel (Figs 2-3, member 18) and an exterior panel (Figs 2-3, member 12), integrally formed and to share a plurality of edges seams (at seen in 1A-3 that the seams 36 must be sewn onto the both panels 12 and 18; therefore, they are integrally formed and share the seams), and disposed within the crown portion of the headwear device as a portion of the plurality of panels coupled together adjacently (1A-1B, members 12 and 18);
external side of the headwear device and wherein an exit aperture defines an exit point on the external side of the headwear device such that the object is passed through the sleeve without entering an internal portion of the headwear device (1A-1B, member 34);
wherein the at least one entry aperture and the at least one exit aperture are reversible to allow alternate use with entry at the exit aperture and exit at the entry aperture (It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Douglas teaches a hat pocket, as presently claimed, that would be capable of being as reversible);
wherein the at least one entry aperture and the at least one exit aperture defined within the at least one two-ply panel thereby to form a pass-through sleeve are positioned such that the pass-through sleeve is horizontal relative to the headwear device (Figs 1A-1B); and
wherein the exterior panel is less in size than the interior panel at the at least one entry aperture and the at least one exit aperture defined within the at least one two-ply panel thereby to create the at least one entry aperture and the at least one exit aperture on a portion of the plurality of edge seams and aid in ease of entry (as seen in Figs 2-3 that member 12 is smaller than member 18 and therefore create and define an entry aperture 32 and exit aperture 34 in between the seams 36).
Douglas does not explicitly teach these panels create at least one indentation to a portion of at least one of the plurality of edge seams. However, Douglas mentions that some of the prior art discloses the limitations (Fig 4C, member 46). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claim invention to modify the shape of the aperture in order to create another visual or decorative purpose for the user. Thus, applicant does not provide any criticality or unexpected results why the apertures must be that specific shape, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (7,484,845) as applied to claim 1 above, and further in view of Dunn et al. (9,848,663).
Regarding claim 16, Douglas teaches all of the limitations of claim 1 except a closure on a back portion of the headwear device coupled to at least two of the plurality of panels.
Dunn teaches a hat having a closure on a back portion of the headwear device coupled to at least two of the plurality of panels (Fig 2, member 46).
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to add a closure of Dunn into Douglas hat in order to allow a user to adjust the size of the hat to make it fix on a user hat as needed.
Response to Arguments
Applicant’s arguments, dated 10-14-2020, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 10-14-2020, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive.
Argument 1: applicant argues with respect combination Douglas-Lacy have been considered but are moot because the new ground of rejection does not rely the specific combination which applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Argument 2: applicant argues that the prior art does not teach the amendment limitations as present. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amendment limitations have been addressed as analyzed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732